Citation Nr: 9930268	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-00 493	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for a respiratory 
disorder, including lung carcinoma based on toxic chemical 
exposure in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1949 to June 1953.  
This appeal arises from a July 1998 rating decision, in which 
the RO denied service connection for tinnitus, bilateral 
defective hearing, and a respiratory disorder, including lung 
carcinoma based on toxic chemical exposure in service.  The 
veteran was accorded a hearing at the RO before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in April 1999.  A transcript of the hearing is included in 
the claims folder.  At the hearing (in a prehearing 
conference) the veteran and his representative withdrew the 
following issues from appellate consideration:  (1) whether 
new and material evidence has been submitted to reopen a 
claim for secondary service connection for a right eye 
disorder; and (2) entitlement to an increased rating for 
blindness of the left eye with a traumatic cataract, 
currently evaluated as 30 percent disabling.  

At the hearing, the veteran indicated that he had previously 
asserted a claim of service connection for a skin disorder.  
Review of the record reveals that the veteran asserted a 
claim of service connection for a skin disorder in an April 
1998 statement and the claims folder contains a report of a 
VA dermatological examination in May 1998.  However, no 
record of RO adjudication of the claim of service connection 
for a skin disorder appears in the claims folder and this 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has tinnitus due to experiencing acoustic 
trauma while engaging in combat during service.  

2.  The veteran currently has bilateral defective hearing due 
to experiencing acoustic trauma while engaging in combat 
during service.  


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1999) and 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (as in effect prior to June 10, 1999).  

2.  The veteran's bilateral defective hearing was incurred 
during wartime service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Form DD-214 ("Report of Separation from the 
Armed Forces of the United States") shows that he received 
awards and decorations, including the aircrew badge, the Air 
Medal, Korean Service Medal, and the Distinguished Flying 
Cross.  His service medical records do not contain any 
complaint, diagnosis, or treatment for tinnitus or bilateral 
defective hearing.  

In approximately July 1979, a report of the veteran's 
individual military flight record was associated with the 
claims folder, indicating that he flew 80 air combat missions 
and accumulated 354 combat flying hours during the Korean 
War.  

On VA audiometric examination in June 1998, the veteran 
reported bilateral hearing loss since service.  He added that 
he was exposed to significant noise in service and had no ear 
protection.  He had had intermittent tinnitus since service.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
70
80
LEFT
30
30
30
90
95

The average pure tone threshold was 59 decibels in the right 
ear and 62 decibels in the left ear.  Speech discrimination 
ability was 68 percent in the right ear and 72 percent in the 
left ear.  There was intermittent, bilateral tinnitus, 
reported as having begun in service.  The sound was a high-
pitched ringing, and sometimes a sea shell noise.  This 
occurred a few times a week, and he could usually ignore it.  
The examiner's assessment was mild to severe right ear 
sensorineural hearing loss from 250 Hertz to 8000 Hertz, and 
mild to profound left ear sensorineural hearing loss from 250 
Hertz through 8000 Hertz.  

On VA audiological examination in June 1998, the veteran gave 
a history of tinnitus and difficulty hearing.  He denied 
having discharges from his ears, undergoing surgery, or using 
medications for his ears.  Clinical evaluation revealed 
normal auricles, ear canals, and tympanic membranes 
bilaterally.  The external, middle, and inner ear were normal 
bilaterally, and there was no clinical evidence of active 
disease.  There was no tenderness over the mastoid.  The 
examiner noted that audiometric examination showed a 
bilateral sensorineural hearing loss.  Diagnoses were 
tinnitus by history, no active ear disease, and bilateral 
sensorineural hearing loss.  

Additional evidence includes military personnel records 
showing that the veteran was assigned to the 13th Bombardment 
Squadron of the 3rd Bombardment Group.  Other documents 
described the circumstances surrounding the veteran's receipt 
of the Distinguished Flying Cross.  A February 1951 military 
award citation indicated that, while serving as a gunner in a 
B-26 during an air combat mission over enemy territory, the 
veteran successfully extinguished a fire aboard the aircraft.  
At the time of the citation, the veteran had flown 29 air 
combat missions.  

At a hearing at the RO before the undersigned member of the 
Board in April 1999, the veteran testified that he was an 
aircrew gunner in service and was exposed to significant 
noise.  He did not complain about any hearing problems in 
service because he did not want to be grounded.  


Analysis

As an initial matter, the Board notes that the veteran has 
asserted that he flew as a gunner on air combat missions, and 
the evidence confirms his assertions regarding his military 
duties.  The evidence also shows that he was assigned to the 
13th Bombardment Squadron of the 3rd Bombardment Group during 
the Korean War and was awarded the Distinguished Flying Cross 
for actions taken in connection with an air combat mission.  
Accordingly, the Board concludes that the veteran engaged in 
combat with the enemy in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In the case of any veteran who 
engaged in combat with the enemy during active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, VA shall 
accept as sufficient proof of service connection of disease 
or injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order for a claim for service 
connection to be well-grounded, there must be competent 
medical evidence of current disability (a medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  


Service Connection for Tinnitus and 
Bilateral Defective Hearing

With regard to the claims of service connection for tinnitus 
and bilateral defective hearing, the record contains a 
current diagnosis of tinnitus and bilateral sensorineural 
hearing loss.  The veteran also has a recognizable bilateral 
hearing loss pursuant to the provisions of 38 C.F.R. § 3.385.  
Therefore, the first requirement of Caluza is met.  The 
veteran is competent to assert that he sustained acoustic 
trauma in service and, since he engaged in combat with the 
enemy in service, 38 U.S.C.A. § 1154(b) is for application.  
The second requirement of Caluza is satisfied.  

Turning to the nexus requirement as regards tinnitus, the 
Court has held that, where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version most favorable to the appellant will 
apply, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do so and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In April 1998, when the veteran filed his claims of service 
connection for bilateral defective hearing and tinnitus, a 
regulation then in effect specifically recognized acoustic 
trauma as an etiology for tinnitus.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  The current regulation became 
effective on June 10, 1999, and makes no reference to 
possible etiologies of tinnitus.  See 38 C.F.R. § 4.87, Code 
6260 (1999).  Nevertheless, and pursuant to the Court's 
holding in Karnas, the Board finds that the veteran is 
entitled to have his claim of service connection for tinnitus 
considered under 38 C.F.R. § 4.87, Code 6260 (1998), which is 
the version most favorable to him.  

A VA regulation in effect at the time the veteran filed his 
claim explicitly recognized acoustic trauma as an etiology of 
tinnitus, and there is no clear and convincing evidence to 
rebut the service incurrence of acoustic trauma.  
Accordingly, the Board finds that the nexus requirement of 
Caluza is met, and the claim of service connection for 
tinnitus is well-grounded.  The Board has further noted that 
a VA audiologist related the veteran's tinnitus to acoustic 
trauma in service on the June 1998 VA audiometric 
examination.  

As regards bilateral defective hearing, as noted above, the 
first two Caluza requirements for a well-grounded claim have 
been met in this case.  It is also known that acoustic trauma 
is a possible etiology of defective hearing.  Dorland's 
Illustrated Medical Dictionary, 429 (28th ed. 1994).  
Acoustic trauma deafness is deafness due to a blast injury, 
and boilermakers' deafness is deafness caused by working in 
places where the noise level is extremely high.  Id. at 429.  
Accordingly, the Board finds that the nexus requirement of 
Caluza is met and that the claim for service connection for 
bilateral defective hearing is well-grounded.  

Additionally, and resolving every reasonable doubt in favor 
of the veteran, the Board concludes that the claims of 
service connection for tinnitus and bilateral defective 
hearing have merit and should be granted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral defective hearing is 
granted.  


REMAND

The Board is not in a position at this time to conclude that 
the claim of service connection for a respiratory disorder, 
including lung carcinoma based on toxic chemical exposure in 
service, is well-grounded because there is no medical opinion 
relating the veteran's current respiratory disorder either to 
service or to exposure to toxic chemicals in service.  
Notwithstanding this, a VA hospital discharge summary dated 
in March and April 1962, included a diagnosis of pleurisy 
with effusion, right hemithorax, etiology undetermined.  On 
June 1998 VA pulmonary examination, the examiner noted that 
the claims folder and medical records were not available for 
review.  The veteran gave a history of lung cancer and 
related surgery in 1985.  He indicated that he was 
hospitalized at the VA Medical Center in East Orange, New 
Jersey (East Orange VAMC) for seven months.  Following 
clinical evaluation, diagnoses included lung carcinoma status 
post surgery and severe restrictive lung disease.  As the 
record shows that the veteran was treated in 1962 for a 
respiratory disorder and there is a current medical diagnosis 
of a respiratory disorder, the first element of Caluza is 
satisfied.  

In an April 1998 statement, the veteran asserted multiple 
claims, including a claim of service connection for a 
respiratory disorder.  He contended that he developed a 
respiratory disorder as a result of exposure to toxic 
chemicals used to coat aircraft wiring.  At a hearing at the 
RO before the undersigned member of the Board in April 1999, 
the veteran testified that his duties in service included 
repairing aircraft.  Some of the aircraft were to be deployed 
to foreign countries and the wiring was coated with a 
chemical so that insects could not eat through it.  The 
veteran is competent to assert that he had respiratory 
difficulty in service and was exposed to a toxic chemical 
used to coat airplane wires; thus fulfilling the second 
element of Caluza.  

Turning to the nexus requirement of Caluza, the veteran has 
indicated that he underwent surgery in connection with a 
respiratory disorder in 1985, at the East Orange VAMC.  He 
also indicated that he was hospitalized at the East Orange 
VAMC for seven months.  These VA medical records have not 
been associated with the claims folder.  Considering that 
there is extensive evidence of VA medical treatment of the 
veteran for respiratory pathology and this evidence may serve 
to well-ground the claim of service connection for a 
respiratory disorder, including lung carcinoma based on toxic 
chemical exposure in service, a remand is warranted.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the claim of service connection for a 
respiratory disorder, including lung carcinoma based on toxic 
chemical exposure in service, is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
complete, original VA hospital clinical 
records and VA outpatient treatment 
records or certified copies of both sets 
of records of the veteran's treatment for 
respiratory disorders from the East 
Orange VAMC.  Included in this should be 
complete records of his treatment for all 
respiratory pathology in 1985 and 
thereafter.  All records should be 
associated with the claims folder.  

2.  If after a complete review of the 
claims folder, the RO finds that there is 
evidence of a relationship between the 
veteran's current respiratory pathology 
and service and/or exposure to toxic 
chemicals in service, the veteran should 
be afforded a VA respiratory examination 
to determine the etiology of all 
respiratory pathology.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  Following the 
examination, the examiner should furnish 
an opinion in response to the following 
question:  Is it at least as likely as 
not that any current respiratory 
pathology, including any current 
respiratory disorder, is related to toxic 
chemical exposure in service, to wit, a 
coating of toxic chemicals on aircraft 
wiring?  

3.  Following completion of the foregoing 
development, the RO should review the 
claim of service connection for a 
respiratory disorder, including lung 
carcinoma based on toxic chemical 
exposure in service, and determine 
whether the claim may be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals






